B. E. SAEEOLD, J.
I concur in the opinion of the chief justice. His conclusion follows inevitably his argument. Slavery in Alabama ceased, in fact, in the spring of 1865, through the military force of the United States government. War is yet a legislative power, and wages of battle is still a mode of trial. If it should ever become important to determine the precise time when the abolition of slavery was effected by law in this State, I am satisfied it will be referred to the date of the adoption of the 13th amendment to the federal constitution.